PER CURIAM.
In 1980 a trial judge granted an extension to the State, permitting prosecution within 60 days of the receipt of any mandate issued in connection with an interlocutory appeal pursuant to then Fla.R.Crim.P. 3.191, 1980. The Rules of Criminal Procedure changed on January 1, 1981 and accorded the State 90 days, see Rule 3.191(g) 1981. After January 1, 1981, the mandate was returned and without 60 days, but within 90 days, the state attempted to continue the prosecution. The trial court held the speedy trial time had run and discharged the defendants. We affirm.
The 1981 rule change did not operate to automatically invalidate the trial judge’s 1980 order, which was valid when rendered, providing 60 days as the time limit. State v. Jenkins, 389 So.2d 971 (Fla.1980).
*1002Therefore, the order granting discharge be and is hereby affirmed.
Affirmed.